Citation Nr: 1241827	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-44 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the RO in which the RO, inter alia, denied entitlement to a TDIU rating.  

The Board is aware that in December 2007, the Veteran filed a notice of disagreement (NOD) with regard to a November 2007 rating decision in which the RO, inter alia, denied entitlement to increased ratings for the Veteran's left and right hip disabilities.  A statement of the case (SOC) concerning those issues was issued in June 2009; however, the Veteran failed to file a timely substantive appeal.  Accordingly, the issues of entitlement to increased ratings for the left and right hip disabilities are not before the Board on appeal at this time.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran's current service-connected disabilities are degenerative arthritis of the right hip (manifested by limitation of flexion) (20 percent disabling), degenerative arthritis of the left hip (manifested by limitation of flexion), secondary to degenerative arthritis of the right hip (20 percent disabling), degenerative arthritis of the right hip (manifested by limitation of extension) (10 percent disabling), degenerative arthritis of the left hip (manifested by limitation of extension) (10 percent disabling) and lumbosacral strain with very mild degenerative change, secondary to degenerative arthritis of the right hip (20 percent disabling); combined these disabilities are 60 percent disabling.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, disabilities of one or both lower extremities or disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

On November 2003 VA examination, the diagnosis was degenerative arthritis of the right hip.  The examiner remarked that effect of the disability on the Veteran's usual occupation was that he was unable to perform duties because of the severity and subsequent involvement of the left hip.

On June 2007 VA examination, the diagnoses were bilateral hip degenerative arthritis manifested by limitation of flexion and bilateral hip degenerative arthritis manifested by limitation of extension.  The examiner remarked that the effect of the disabilities on the Veteran's usual occupation was he was unable to do prolonged standing, walking, twisting or lifting greater than 20 pounds. 

In a December 2007 letter from a Rehabilitation Employment Specialist with the Georgia Department of Labor, the Rehabilitation Employment Specialist reported that the Veteran aggressively sought employment.  He followed up on all job leads supplied by the agency; and, he attended job interviews, employment workshops, and registered for work with the Georgia Department of Labor.  The Veteran found employment in a company as an assistant supervisor and maintained employment for 3 weeks before being forced to resign because the position was too physical.  Due to the pain associated with his hip disabilities, the Veteran was unable to walk, stand or sit for extended periods of time.  The Rehabilitation Employment Specialist opined that given his disabilities, it would be very hard, if not impossible, for the Veteran to ever maintain any position for which he is trained or experienced within the manufacturing field.

A May 2008 decision from the VA Vocational Rehabilitation and Employment program reflects that the Veteran's application for services was denied.  The rehabilitation counselor determined that the Veteran's disabilities make it unreasonable to expect that he could use the program to get and keep competitive employment.  In this regard, the rehabilitation counselor explained that it was not reasonable to expect the Veteran to be able to train for or get a suitable job at the current time because of the severe limitations in work related functioning he experienced due to his medical problems. 

On September 2008 VA examination, the diagnoses remained unchanged.  The examiner noted that the Veteran was unable to stand for more than 5 to 10 minutes; was unable to sit for more than 10 minutes; and, constantly had to shift positions due to his pain.  The examiner observed that the Veteran was forced to resign from his job and now worked very part time, 2 hours per day, 3 days per week in a very sedentary position. 

On September 2011 VA spine examination, the diagnosis was lumbosacral strain with very mild degenerative change.  The examiner commented that the effect of the disability on the Veteran's usual occupation was limited repetitive, heavy lifting and carrying.

The Board finds that the evidence, noted above, suggests that the Veteran is unemployable.  Thus, the Veteran should be afforded an updated VA opinion/examination to determine the severity of his right hip disability and whether it alone or in concert with his other service connected disabilities renders him unable to secure substantially gainful employment.  Functional impairment due to all the musculoskeletal disabilities should be set out.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, notify him of the type of evidence that VA will seek to provide and inform him of the type of evidence that he is expected to provide.

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of recent treatment of all medical care providers who treated him for his service-connected bilateral hip and lumbar spine disabilities.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The RO should arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Following a review of the claims folder and examination of the Veteran, the physician should offer an opinion as to whether the Veteran's service-connected degenerative arthritis of the right hip (manifested by limitation of flexion), singly, or in concert with his other service-connected disabilities, namely, his degenerative arthritis of the left hip (manifested by limitation of flexion), degenerative arthritis of the right hip (manifested by limitation of extension), degenerative arthritis of the left hip (manifested by limitation of extension) and lumbosacral strain with very mild degenerative change preclude him from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  Age is not to be considered a factor in rendering this opinion.  

The physician should set forth all examination findings and a complete rationale for any opinion expressed must be provided.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


